Case 2:20-cv-08020-SK Document 1-1 Filed 09/02/20 Page 1 of 26 Page ID #:14




                       EXHIBIT 1
Case 2:20-cv-08020-SK Document 1-1 Filed 09/02/20 Page 2 of 26 Page ID #:15

                                                                         Service of Process
                                                                         Transmittal
                                                                         08/03/2020
                                                                         CT Log Number 538036718
  TO:      Michael McDonald
           Clean Harbors, Inc.
           42 Longwater Dr
           Norwell, MA 02061-1612

  RE:      Process Served in California

  FOR:     Clean Harbors Environmental Services, Inc. (Domestic State: MA)




  ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

  TITLE OF ACTION:                  MATTHEW KOHEN, etc., Pltf. vs. CLEAN HARBORS ENVIRONMENTAL SERVICES, INC.,
                                    etc., et al., Dfts.
  DOCUMENT(S) SERVED:               -
  COURT/AGENCY:                     None Specified
                                    Case # 20STCV28033
  NATURE OF ACTION:                 Employee Litigation - Wrongful Termination
  ON WHOM PROCESS WAS SERVED:       C T Corporation System, Los Angeles, CA
  DATE AND HOUR OF SERVICE:         By Process Server on 08/03/2020 at 15:24
  JURISDICTION SERVED :             California
  APPEARANCE OR ANSWER DUE:         None Specified
  ATTORNEY(S) / SENDER(S):          None Specified
  ACTION ITEMS:                     CT has retained the current log, Retain Date: 08/04/2020, Expected Purge Date:
                                    08/09/2020

                                    Image SOP

                                    Email Notification, Michael McDonald mcdonaldm@cleanharbors.com

                                    Email Notification, Brad Carl carl.brad@cleanharbors.com

                                    Email Notification, Monica Murphy-Rodgers MURPHYMO@CLEANHARBORS.COM

                                    Email Notification, Ilinca Butnariu butnariu.ilinca@cleanharbors.com
                                    Email Notification, Katrina Scarsciotti scarsciotti.katrina@cleanharbors.com

  SIGNED:                           C T Corporation System
  ADDRESS:                          155 Federal St Ste 700
                                    Boston, MA 02110-1727
  For Questions:                    800-448-5350
                                    MajorAccountTeam1@wolterskluwer.com




                                                                         Page 1 of 1 / RD
                                                                         Information displayed on this transmittal is for CT
                                                                         Corporation's record keeping purposes only and is provided to
                                                                         the recipient for quick reference. This information does not
                                                                         constitute a legal opinion as to the nature of action, the
                                                                         amount of damages, the answer date, or any information
                                                                         contained in the documents themselves. Recipient is
                                                                         responsible for interpreting said documents and for taking
                                                                         appropriate action. Signatures on certified mail receipts
                                                                         confirm receipt of package only, not contents.
                                                                                              Exhibit 1; Page 15
        Case 2:20-cv-08020-SK Document 1-1 Filed 09/02/20 Page 3 of 26 Page ID #:16
                                                                     O. Wolters Kluwer

                          PROCESS SERVER DELIVERY DETAILS



Date:                        Mon, Aug 3, 2020

Server Name:                Jimmy Lizama

Location:                    LOS ANGELES, CA-LA




Entity Served                CLEAN HARBORS ENVIRONMENTAL SERVICES, INC.

Agent Name                   CT CORPORATION SYSTEM

Case Number                  20STCV28033

Jurisdiction                 CA-LA




                                                                          Exhibit 1; Page 16
               Case 2:20-cv-08020-SK Document 1-1 Filed 09/02/20 Page 4 of 26 Page ID #:17
Electronically FILED by Superior Court of California, County of Los Angeles on               Sherri R. Carter, Executive Officer/Clerk of Court, by J, So,Depu^ Cl^k ^


           !
                                                   SUMMONS                                                                         FOR COURT USE ONLY
                                                                                                                               (SOLO PARA USO DE LA CORTE)
                                          (CITACION JUDICIAL)
     NOTICE TO DEFENDANT:
     (AVISO AL DEMANDADO):
     CLEAN HARBORS ENVIRONMENTAL SERVICES, INC., a
     Massachusetts corporation; and DOES 1-50
     YOU ARE BEING SUED BY PLAINTIFF:
     (LO ESTA DEMANDANDO EL DEMANDANTE):
     MATTHEW KOHEN, an individual


       NOTICE! You have been sued. The court may decide against you without your being heard uniess you respond within 30 days. Read the information
      below.
          You have 30 CALENDAR DAYS after this summons and iegal papers are served on you to file a written response at this court and have a copy
      served on the piaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
      case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
      Online Self-Help Center (www.courtinfo.ca.gov/setfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
      the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
       may be taken without further warning from the court.
          There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
       referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
      these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
       (www.courtinfo.ca.gov/seifhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
      costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
      jAVISOI Lo han demandado. Si no responde dentro de 30 dias, ta corte puede decidir en su contra sin escuchar su version. Lea ia informacion a
      continuacion.
          Tiene 30 dIaS DE CALENDARtO despuds de que le entreguen esta citacidn y papeles iegales para presentar una respuesta por escrito en esta
      corte y hacer que se entregue una copia ai demandante. Una carta o una itamada telefonica no io protegen. Su respuesta por escrito tiene que estar
      en formate legal correcto si desea que procesen su case en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
      Puede encontrar estos formularies de la corte y mas informacidn en el Centro de Ayuda de las Cortes de California ('www.sucorte.ca.gov^, en la
      biblioteca de leyes de su condado o en la corte que le quede mas cerca. Si no puede pagar la cuota de presentacion, pida al secretario de la corte
      que le dd un formulario de exencidn de page de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
      podra guitar su sueldo, dinero y bienes sin mas advertencia.
         Hay otros requisites legates. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
      remision a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legates gratuitos de un
      programa de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucre en el sitio web de California Legal Services,
      ('www.lawhelpcalifornia.orgl en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov,) o poniendose en contacto con la corte o el
      colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
      cualquier recuperacion de $10,000 6 mas de valor recibida medlante un acuerdo o una concesion de arbitraje en un caso de derecho civil. Tiene que
      pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
    The name and address of the court is:                                                                         CASE NUMBER:
                                                                                                                  (NOmero del Case):
     fuPEwdR COURT                           COUNTY OF LOS ANGELES                                                                     20STCV28033
     Central District-Stanley Mosk Court
     111 N. Hill Street, Los Angeles, CA 90012
    The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
    (El norrjbre^la d/recc/on y ^nurrtero^^elefQno del abogado del demandante, o del demandante que no tiene abogado, es):

     Hogie & Campbell Lawyers, Inc.                                                                                          Phone No.: (714) 508-6422
     13522 Newport Avenue Suite 201, Tustin, CA 92780                                                                                             ^
                 07/27/2020                                                      vyiciKi uy                                                                   •  k /
    (Fecha)                  Sherri R. Carter Executive Officer / Clerk of Court (Secretario)------------------------- -------------------------------------- (Adjunto)
    (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
    (Para prueba de entrega de esta citatidn use el formulario Proof of Service of Summons, (POS-010)).
    ------------------------------------------- NOTICE TO THE PERSON SERVED: You are served
                                                1. [ ] as an individual defendant.
                                                2.   1 as the person sued under the fictitious name of (specify):


                                               3          on behalf of fspec/fy;.'HARBORS ENVIRONMENTAL SERVICES, INC., a Massachusetts,
                                                                              corporation
                                                     under: [xZ] CCP 416.10 (corporation)                 I---- 1 CCP 416.60 (minor)
                                                            I   I CCP 416.20 (defunct corporation)        I     I CCP 416.70 (conservatee)
                                                            I   I CCP 416.40 (association or partnership) |      | CCP 416.90 (authorized person)
                                                           I    I other (specify):
                                              4. I      I by personal delivery on (date):
                                                                                                                                                                   Pace 1 of 1
      Form Adopted for Mandatory Use
        Judicial Council of California
                                                                                 SUMMONS                                                 Code of Civil Procedure §§ 412.20. 465

        SUM-100 {Rev. July 1, 2009)                                                                                               Exhibit 1; Page 17
                                                                                                              Lexi.sNe.xi.i® A utomaled California Judicial Council Forms
                                                                                                   ^-
                          Case 2:20-cv-08020-SK Document 1-1 Filed 09/02/20 Page 5 of 26 Page ID #:18
Electronically FILED by Superior Court of California, County of Los Angeles on 07/24/20^gl|:?9l^(^rri R. Carter, Executive Officer/Clerk of Court, by R. Perez,Deputy Cl^^ Q,jQ

          ^w^^^n°mVo^rWrTmm)                                   State Bar number, and address):                                                    FOR COURT USB ONLY

               Paul A. Campbell (Bar # 289409)
               H6gie & Campbell Lawyers, Inc.
               13522 Newport Avenue Suite 201, Tustin, CA 92780
                        TELEPHONE NO.: (714) 508-6422                           FAX NO.:
           ATTORNEY FOR fName;, Matthew Kohen, Plaintiff
          SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
              STREET ADDRESS: 111 N. Hill Street
                    MAILING ADDRESS: 111 N. Hill St, Rm. 102, Floor 1
                   CITY AND ZIP CODE: Los Atigeles 90012
                       BRANCH NAME: Central District-Stanley Mosk Court
               CASE NAME:
                               Kohen v. Clean Harbors Environmental Services, Inc.
                                                                                                                                 CASE NUMBER:
                    CIVIL CASE COVER SHEET                                          Complex Case Designation
           in Unlimited                     C] Limited
                                                                          ] Counter
                                                                                                                        2 0STCV2S033
                        (Amount                                                                    Joinder
                                               (Amount
                                                                                                                    JUDGE:
                        demanded               demanded is           Filed with first appearance by defendant
                        exceeds $25,000)       $25,000 or less)          (Cal. Rules of Court, rule 3.402)           DEPT:

                                                  Items 1-6 below must be completed (see instructions on page 2).
          1. Check one box below for the case type that best describes this case:
             Auto Tort                                           Contract                                  Provisionally Complex Civil Litigation
               ___ Auto (22)                                              Breach of contract/warranty (06) (Cal. Rules of Court, rules 3.400-3.403)
               ___ Uninsured motorist (46)                         __ Rule 3.740 collections (09)          I     Antitrust/Trade regulation (03)
             Other PI/PD/WD (Personal Injury/Property                     Other collections (09)           I     Construction defect (10)
             Damage/Wrongful Death) Tort                           ---- Insurance coverage (18)            I     Mass tort (40)
             I      I Asbestos (04)                                ^1 Other contract (37)                  I     Securities litigation (28)
             I      I Product liability (24)                     Real Property                             I     Environmental/Toxic tort (30)
             I      I Medical malpractice (45)                   I I Eminent domain/inverse                I     Insurance coverage claims arising from the
             [ZD Other PI/PD/WD (23)                                      condemnation (14)                       above listed provisionally complex case
                                                                 I I Wrongful eviction (33)                       types (41)
               Non-PI/PD/WD (Other) Tort
               ----- Business tort/unfair business practice (07) I     I Other real  property (26)         Enforcement     of Judgment
                      Civil rights (08)                                    Unlawful Detainer                              I   I Enforcement of judgment (20)
                   ZZ Defamation (13)                                      I I Commercial (31)                            Miscellaneous Civil Complaint
                   ZZ Fraud (16)                                           CZD Residential (32)                           □ RICO (27)
                     I Intellectual property (19)                          I I Drugs (38)                                 I   I Other complaint (not specified above) (42)
                     I Professional negligence (25)                        Judicial Review                                Miscellaneous Civil Petition
                   ZZ Other non-PI/PDAA/D tort (35)                        I I Asset forfeiture (05)
                                                                                                                          I   I Partnership and corporate governance (21)
                   Employment                                              I I Petition re: arbitration award (11)
                                                                                                                          I   I Other petition (not specified above) (43)
                    X I Wrongful termination (36)                          I    I Writ of mandate (02)
                      I Other employment (15)______________I I Other judicial review (39)_______
          2. This case I___ I is     I X | is not    complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
             factors requiring exceptional judicial management:
                   a. I    I Large number of separately represented parties                       d. I    I Large number of witnesses
                   b. I    I Extensive motion practice raising difficult or novel                 e. I   I Coordination with related actions pending in one or more courts
                             issues that will be time-consuming to resolve                            ___ in other counties, states, or countries, or in a federal court
                   c.      ] Substantial amount of documentary evidence                           f. I    I Substantial postjudgment judicial supervision

          3.       Remedies souQht (check all that apply}: a.I X I monetary                      b.|     I nonmonetary; declaratory or injunctive relief               c. I X I punitive
          4.       Number of causes of action (specify): FOUR (4)
          5. This case         is   I X I is not  a class action suit.
          6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)

          Date: July 24, 2020
                                      Paul A. Campbell                                                     ►     Is/ Paul A, Campbell
                                            (TYPE OR PRINT NAME)                                                        (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                                      NOTICE
               •   Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
                   under the Probate Code. Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
                   in sanctions.
               •   File this cover sheet in addition to any cover sheet required by local court rule.
               •   If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
                   other parties to the action or proceeding.
               •   Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
          Form Adopted for Mandatory Use                                                                                            Cal. Rules of Court, rules 2.30. 3.220, 3.400-3.403, 3.740;
            Judicial Coundl of California
                                                                           CIVIL CASE COVER SHEET                                           Cal. Standards of Judicial Administration, sfd. 3.10
             CM.010(Rev. July 1,2007)
                                                                                                                                           Exhibit
                                                                                                                          LexisNexis® Automated         1;Judicial
                                                                                                                                                California  PageCouncil
                                                                                                                                                                   18 Forms
                                                                                                                                                                          www.courtinfo.ca.gov
          Case 2:20-cv-08020-SK Document 1-1 Filed 09/02/20 Page 6 of 26 Page ID #:19

                                                                                                                                         CM-010
                                  INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.
                                                           CASE TYPES AND EXAMPLES
Auto Tort                                       Contract                                            Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property              Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
           DamageA/Vrongful Death                        Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) {if the                          Contract (not unlawful detainer            Construction Defect (10)
          case involves an uninsured                              or wrongful eviction)                  Claims Involving Mass Tort (40)
          motorist claim subject to                      Contract/Warranty Breach-Seller                 Securities Litigation (28)
          arbitration, check this item                        Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
          instead of Auto)                               Negligent Breach of Contract/                   Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                              Warranty                                       (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                   case type listed above) (41)
Tort                                                Collections (e.g., money owed, open              Enforcement of Judgment
     Asbestos (04)                                       book accounts) (09)                             Enforcement of Judgment (20)
          Asbestos Property Damage                       Collection Case-Seller Plaintiff                    Abstract of Judgment (Out of
          Asbestos Personal Injury/                      Other Promissory Note/Collections                         County)
                Wrongful Death                                Case                                           Confession of Judgment (non­
     Product Liability (not asbestos or              Insurance Coverage (not provisionally                         domestic relations)
          toxic/environmental) (24)                      complex) (18)                                       Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                    Administrative Agency Award
          Medical Malpractice-                           Other Coverage                                          (not unpaid taxes)
                Physicians & Surgeons               Other Contract (37)                                      Petition/Certification of Entry of
          Other Professional Health Care                 Contractual Fraud                                       Judgment on Unpaid Taxes
                Malpractice                              Other Contract Dispute                              Other Enforcement of Judgment
     Other PI/PD/WD (23)                        Real Property                                                      Case
          Premises Liability (e.g., slip            Eminent Domain/Inverse                           Miscellaneous Civil Complaint
                and fall)                                Condemnation (14)                               RICO (27)
          Intentional Bodily Injury/PD/WD           Wrongful Eviction (33)                               Other Complaint (not specified
                (e.g., assault, vandalism)                                                                   above) (42)
                                                    Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                          Declaratory Relief Only
                                                         Writ of Possession of Real Property
                Emotional Distress                                                                           Injunctive Relief Only (non­
                                                         Mortgage Foreclosure
          Negligent Infliction of                                                                                  harassment)
                                                         Quiet Title
                Emotional Distress                       Other Real Property (not eminent                    Mechanics Lien
          Other PI/PDAA/D                                domain, landlord/tenant, or                         Other Commercial Complaint
Non-PI/PDMD (Other) Tort                                 foreclosure)                                              Case (non-tort/non-complex)
                                                Unlawful Detainer                                            Other Civil Complaint
     Business Tort/Unfair Business                                                                                (non-tort/non-complex)
         Practice (07)                              Commercial (31)
                                                                                                     Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,            Residential (32)                                     Partnership and Corporate
         false arrest) (not civil                   Drugs (38) (if the case involves illegal                 Governance (21)
          harassment) (08)                               drugs, check this item; otherwise,              Other Petition (not specified
     Defamation (e.g., slander, libel)                   report as Commercial or Residential)
           (13)                                                                                              above) (43)
                                                Judicial Review                                              Civil Harassment
     Fraud (16)                                     Asset Forfeiture (05)                                    Workplace Violence
     Intellectual Property (19)                     Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
     Professional Negligence (25)                   Writ of Mandate (02)                                          Abuse
         Legal Malpractice                               Writ-Administrative Mandamus                        Election Contest
         Other Professional Malpractice                  Writ-Mandamus on Limited Court                      Petition for Name Change
              (not medical or legal)                         Case Matter                                     Petition for Relief From Late
      Other Non-PI/PDAA/D Tort (35)                      Writ-Other Limited Court Case                            Claim
Employment                                                   Review                                          Other Civil Petition
     Wrongful Termination (36)                      Other Judicial Review (39)
     Other Employment (15)                               Review of Health Officer Order
                                                         Notice of Appeal-Labor
                                                            Commissioner Appeals
CM.010[Rev. July 1,2007]                                                                                                                  Page 2ot2
                                                     CIVIL CASE COVER SHEET                 LexisNexis® Automated California Judicial Council Forms
                                                                                                              Exhibit 1; Page 19
                                                                                                                                               “W
                                                  IQT.      r^.^>     'SB



              Case 2:20-cv-08020-SK Document 1-1 Filed 09/02/20          Page 7 of 26 Page ID #:20
Electronically FILED by Superior Court of California, County of Los Angeles on
                                                        Sherri R. Carter, Executive Officer/Clerk of Court, by A. Miro,Deputy Clerk


  SHORT TITLEl               _                                                                                CASE NUMBER
               Kohen v. Clean Harbors Environmental Services, Inc.                                                          20STCV28033

                                CIVIL CASE COVER SHEET ADDENDUM AND
                                        STATEMENT OF LOCATION
                 (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
                 This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.




       Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
               Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.

       Step 2: In Column B, check the box for the type of action that best describes the nature of the case.


      Step 3: In Column C, circle the number which explains the reason for the court filing location you have
              chosen.

                                            Applicable Reasons for Choosing Court Filing Location (Column C)

1. Class actions must be filed in the Stanley Mosk Courthouse, Central District.            7. Location where petitioner resides.
2. Permissive fiiing in central district.                                                   8. Location wherein defendant/respondent functions wholly.
3. Location where cause of action arose.                                                    9. Location where one or more of the parties reside.
4. Mandatory personai injury fiiing in North District.                                     10. Location of Labor Commissioner Office.

5. Location where performance required or defendant resides.                               11. Mandatory filing location (Hub Cases - unlawful detainer, limited
                                                                                           non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                                  A                                                               B                                                         C
                      Civil Case Cover Sheet                                                Type of Action                                         Applicable Reasons -
                            Category No.                                                   (Check only one)                                         See Step 3 Above

                              Auto (22)                  □ A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death                1,4,11
    ■2
    3 ^O
    < •—              Uninsured Motorist (46)            □ A7110 Personal Injury/Property DamageAAfrongful Death - Uninsured Motorist          1,4, 11


                                                         Q A6070 Asbestos Property Damage                                                      1, 11
                           Asbestos (04)
                                                         □ A7221 Asbestos - Personal InjuryAAfrongful Death                                    1, 11
    S.f2
                       Product Liability (24)            □ A7260 Product Liability (not asbestos or toxic/environmental)                       1,4, 11

                                                         □ A7210 Medical Malpractice - Physicians & Surgeons                                   1,4, 11
   f “I,             Medical Malpractice (45)
                                                         □ A7240 Other Professional Health Care Malpractice                                    1, 4, 11
    s i
    s s                                                  □ A7250 Premises Liability (e.g., slip and fall)
    a> ^
   Q. 5>                  Other Personal                                                                                                       1, 4, 11
    fe i                  Injury Property                Q A7230 Intentional Bodily Injury/Property DamageAA/rongful Death (e.g.,
                                                                 assault, vandalism, etc.)                                                     1,4, 11
   £ a
     S                   Damage Wrongful
   O                        Death (23)                                                                                                         1,4, 11
                                                         □ A7270 Intentional Infliction of Emotional Distress
                                                         □ A7220 Other Personal Injury/Properly DamageAAfrongful Death                         1, 4, 11




   LACIV109 (Rev 2/16)                               CIVIL CASE COVER SHEET ADDENDUM                                                       Local Rule 2.3
   LASC Approved 03-04                                  AND STATEMENT OF LOCATION                                              Exhibit 1; Page   204
                                                                                                                                          Page 1 of
O ••        ■i>



                    Case 2:20-cv-08020-SK Document 1-1 Filed 09/02/20 Page 8 of 26 Page ID #:21

SHORT TITLE:                                                                                          CASE NUMBER
            t
                     Kohen v. Clean Harbors Environmental Services, Inc.                                              20STCV28033

                                   A                                                         B                                            C Applicable
                         Civil Case Cover Sheet                                        Type of Action                                  Reasons - See Step 3
                               Category No.                                           (Check only one)                                       Above

                           Business Tort (07)         □ A6029 Other Commercial/Business Tort (not fraud/breach of contract)            1.2,3

                            Civil Rights (08)         □ A6005 Civil Rights/Discrimination                                              1,2, 3

   ^ s                      Defamation (13)           □ A6010 Defamation (slander/libel)                                               1,2,3

   .2.5
       C       O)              Fraud (16)             □ A6013 Fraud (no contract)                                                      1, 2, 3
   11
   o 5
                                                      □ A6017 Legal Malpractice                                                        1,2,3
   Ic -I              Professional Negligence (25)
                                                      □ A6050 Other Professional Malpractice (not medical or legal)                    1,2,3
   o re
   Z O
                               Other (35)             □ A6025 Other Non-Personal Injury/Property Damage tort                           1, 2, 3

                       Wrongful Termination (36)      D A6037 Wrongful Termination                                                     1,03
           a>
           E
           >«                                         □ A6024 Other Employment Complaint Case                                          1,2, 3
           o             Other Employment (15)
           a.
           E                                          □ A6109 Labor Commissioner Appeals                                               10
       UJ

                                                      □ A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful
                                                                                                                                       2,5
                                                              eviction)
                      Breach of Contract/ Warranty                                                                                     2, 5
                                  (06)                □ A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)
                            (not insurance)                                                                                            1,2,5
                                                      □ A6019 Negligent Breach of ContractA/Varranty (no fraud)
                                                                                                                                       1,2,5
                                                      □ A6028 Other Breach of ContractA/Varranty (not fraud or negligence)

       ■G
                                                      □ A6002 Collections Case-Seller Plaintiff                                        5, 6, 11
           S                Collections (09)
           o                                          □ A6012 Other Promissory Note/Collections Case                                   5, 11
       o                                              □   A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt             5, 6, 11
                                                                Purchased on or after January 1,2014)
                        Insurance Coverage (18)       □ A6015 Insurance Coverage (not complex)                                         1,2, 5, 8

                                                      □ A6009 Contractual Fraud                                                        1,2, 3,5
                          Other Contract (37)         □ A6031 Tortious Interference                                                    1, 2, 3, 5
                                                      □ A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)            1, 2, 3, 8, 9

                        Eminent Domain/Inverse
                                                      □ A7300 Eminent Domain/Condemnation                Number of parcels.            2,6
                          Condemnation (14)

           S.            Wrongful Eviction (33)       □ A6023 Wrongful Eviction Case                                                   2,6
       a.2
       re                                             □ A6018 Mortgage Foreclosure                                                     2,6
       a>
       DC               Other Real Property (26)      □ A6032 Quiet Title                                                              2, 6
                                                      □ A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)   2,6

                      Unlawful Detainer-Commercial
                                                      □ A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)            6, 11
       u                          (31)
       c
       S              Unlawful Detainer-Residential
       O)                                             □ A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)           6, 11
       Q                                 (32)
                          Unlawful Detainer-
       ISS               Post-Foreclosure (34)
                                                      □ A6020F Unlawful Detalner-Post-Foreclosure                                      2,6, 11
           c
       3              Unlawful Detainer-Drugs (38)    □ A6022 Unlawful Detainer-Drugs                                                  2, 6,11



 LACIV109 (Rev 2/16)                                  CIVIL CASE COVER SHEET ADDENDUM                                               Local Rule 2.3
 LASC Approved 03-04                                     AND STATEMENT OF LOCATION                                       Exhibit   1; Page
                                                                                                                                      Page 2 21
                                                                                                                                              of 4
                   Case 2:20-cv-08020-SK Document 1-1 Filed 09/02/20 Page 9 of 26 Page ID #:22

SHORT TITLE:                                                                                         CASE NUMBER
                    Kohen v. Clean Harbors Environmental Services, Inc.                                            20STCV28033

                                    A                                                        B                                          C Applicable
                         Civil Case Cover Sheet                                        Type of Action                                Reasons - See Step 3
                               Category No.                                           (Check only one)                                     Above

                          Asset Forfeiture (05)        □ A6108 Asset Forfeiture Case                                                 2, 3,6

                       Petition re Arbitration (11)    □ A6115 Petition to Compel/ConfirmA/acate Arbitration                         2,5
     £
    .2
     >
     a>
    O'                                                 □ A6151 Writ - Administrative Mandamus                                        2, 8
    ,2                    Writ of Mandate (02)         □ A6152 Writ - Mandamus on Limited Court Case Matter                          2
     u
    =6
        3                                              □ A6153 Writ - Other Limited Court Case Review                                2

                       Other Judicial Review (39)      □ A6150 Other Writ/Judicial Review                                            2,8

                     Antitrust/Trade Regulation (03)   □ A6003 Antitrust/Trade Regulation                                            1,2,8
     c
    .2
    ■fS                 Construction Defect (10)       □ A6007 Construction Defect                                                   1,2,3

                       Claims Involving Mass Tort
        sa.                       (40)
                                                       □ A6006 Claims Involving Mass Tort                                            1,2,8
        B
        o                                                                                                                            1,2,8
    o                   Securities Litigation (28)     □ A6035 Securities Litigation Case
        >.
    T5                         Toxic Tort
     c                                                 □ A6036 Toxic Tort/Environmental                                              1,2, 3,8
    .2                     Environmental (30)
    .2
        >
    a.
        9             Insurance Coverage Claims        □ A6014 Insurance Coverage/Subrogation (complex case only)                    1, 2, 5, 8
                        from Complex Case (41)

                                                       □ A6141 Sister State Judgment                                                 2, 5,11
                                                       □ A6160 Abstract of Judgment                                                  2,6
   O)       o
   E E                        Enforcement              □ A6107 Confession of Judgment (non-domestic relations)                       2,9
     o>
   8        ■o              of Judgment (20)           □ A6140 Administrative Agency Award (not unpaid taxes)                        2,8

   iS o                                                □ A6114 Petition/CertificateforEntryof Judgment on Unpaid Tax                 2,8
                                                       □ A6112 Other Enforcement of Judgment Case                                    2, 8,9

                               RICO (27)               □ A6033 Racketeering (RICO) Case                                              1,2,8
   « £


   If                      Other Complaints
                       (Not Specified Above) (42)
                                                       □ A6030 Declaratory Relief Only
                                                       □ A6040 Injunctive Relief Only (not domestic/harassment)
                                                       □ A6011 Other Commercial Complaint Case (non-tort/non-complex)
                                                                                                                                     1,2,8
                                                                                                                                     2,8
                                                                                                                                     1,2,8
   S o
                                                       □ A6000 Other Civil Complaint (non-tort/non-complex)                          1,2,8

                        Partnership Corporation
                                                       □ A6113 Partnership and Corporate Governance Case                             2,8
                           Governance (21)

                                                       □ A6121 Civil Harassment                                                      2, 3,9
   «          U)
                                                       □ A6123 Workplace Harassment                                                  2, 3,9

   ii                                                  □ A6124 Elder/Dependent Adult Abuse Case                                      2, 3,9

   II
                           other Petitions (Not
                          Specified Above) (43)        □ A6190 Election Contest                                                      2
   s o                                                 □ A6110 Petition for Change of Name/Change of Gender                          2,7
                                                       □ A6170 Petition for Relief from Late Claim Law                               2, 3,8
                                                       O A6100 Other Civil Petition                                                  2,9




 LACIV 109 (Rev 2/16)                                  CIVIL CASE COVER SHEET ADDENDUM                                            Local Rule 2.3
 LASC Approved 03-04                                      AND STATEMENT OF LOCATION                                    Exhibit   1; Page
                                                                                                                                    Page 3 22
                                                                                                                                            of 4
            Case 2:20-cv-08020-SK Document 1-1 Filed 09/02/20 Page 10 of 26 Page ID #:23

 SHORT TITLE:
                                                                                         CASE NUMBER
                Kohen v. Clean Harbors Environmental Services, inc.
                                                                                                  20STCV28033

Step 4: Statement of Reason and Address; Check the appropriate boxes for the numbers shown under Column C for the
            type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
            (No address required for class action cases).

                                                                     ADDRESS:
   REASON;
                                                                     18408 S Laurel Park Road
    □ 1.Zj2.D3.D4.D5.D6.D7. □ 8. □ 9.D10.D11.


   CITY:                                    STATE:     ZIP CODE:

   Compton                                  CA         90220

Step 5: Certification of Assignment: I certify that this case is properly filed in the Stanley Mosk-Central_______ District of
        the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: 7/24/2020
                                                                                       /s/ Paul A. Campbell
                                                                                     (SIGNATURE OF ATTORNEY/FILING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:
       1.   Original Complaint or Petition.
      2.     If filing a Complaint, a completed Summons form for issuance by the Clerk.
      3.    Civil Case Cover Sheet, Judicial Council form CM-010.

      4.    Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
            02/16).

      5.    Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
      6.    A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
            minor under 18 years of age will be required by Court in order to issue a summons.
      7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
         must be served along with the summons and complaint, or other initiating pleading in the case.




 LACIV 109 (Rev 2/16)                    CIVIL CASE COVER SHEET ADDENDUM                                              Local Rule 2.3
 LASC Approved 03-04                        AND STATEMENT OF LOCATION                                      Exhibit    1; Page   234
                                                                                                                         Page 4 of
Electronically FILEDCase     2:20-cv-08020-SK
                     ly Superior Court of California, County of LosDocument         1-104:38Filed
                                                                   Angeles on 07/24/2020          09/02/20
                                                                                             PM Sherri                Page
                                                                                                       R. Carter, Executive      11 ofof 26
                                                                                                                            Offlcer/Clerk         Page
                                                                                                                                          Court, by        ID #:24
                                                                                                                                                    R. Perez,Deputy C srk
                                                                                    20STCV28033
                                       Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: John Doyle




                      Stephen W. Hogie, SBN 178095
               1     hogie@firedme.com
                     Paul A. Campbell, SBN 289409
               2           firedme.com
               3
                     ggfi
                       _ .IE & CAMPBELL LAWYERS, INC.
                     13522 Newport Avenue, Suite 201
                     Tustin, CA 92780
              4      Telephone: (714) 508-6422
               5     Attorneys for Plaintiff
               6
               7

               8                           IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
              9                                        IN AND FOR THE COUNTY OF LOS ANGELES
             10
             11      MATTHEW KOHEN, an individual                                                Case No.: 2 0S"rCV2S03 3

             12                                                                                  COMPLAINT FOR:
                                           Plaintiff,
                                                                                                 1) FAILURE TO TAKE ALL
             13             vs.                                                                     REASONABLE STEPS TO PREVENT
             14      CLEAN HARBORS ENVIRONMENTAL                                                    DISCRIMINATION
                     SERVICES, INC., a Massachusetts                                                [Gov’t Code §12940(k)];
             15      corporation; and DOES 1 - 50
                                                                                                 2) RETALIATION [Gov’t Code §§ 12940(h),
             16                                                                                     12945.2(1)]; AND
             17                            Defendants.                                           3) WRONGFUL TERMINATION IN
                                                                                                    VIOLATION OF PUBLIC POLICY;
             18                                                                                     AND
             19                                                                                  4) VIOLATIONS PURSUANT TO LABOR
                                                                                                    CODE §1102.5(b)
            20
            21
            22
            23
            24
            25       Plaintiff alleges:
            26                                                         GENERAL ALLEGATIONS
            27       1.         This Court is the proper court and this action is properly filed in the County of and in
            28       this judicial district because Defendants do business in the County of Los Angeles, in the city of

                                                                                           -1-

                                                                                    COMPLAINT
                                                                                                                                        Exhibit 1; Page 24
         Case 2:20-cv-08020-SK Document 1-1 Filed 09/02/20 Page 12 of 26 Page ID #:25




     1    Los Angeles, where the incidents alleged occurred, where Plaintiff and Defendant entered into
 2        their employment contract, and because Defendants' obligations and liability arose there.
 3        2.      Plaintiff, Matthew Kohen (“KOHEN” or “PLAINTIFF”) is a former employee of
 4        Defendants and is a resident and citizen of the State of California.
 5        3.      PLAINTIFF is informed and believes, and alleges, that Clean Harbors Environmental
 6        Services, Inc. is a Massachusetts corporation.
 7        4.      PLAINTIFF Matthew Kohen brings this action against, CLEAN HARBORS
 8        ENVIRONMENTAL SERVICES, INC., a Massachusetts corporation, referred to as “Clean
 9        Harbors Environmental”; and DOES 1-50, collectively referred to as “DEFENDANTS,” to
10        recover among other things: interest, attorney’s fees, penalties, costs, expenses, wages, monetary
11        compensation for; failure to take all reasonable steps to prevent discrimination, terminating
12        PLAINTIFF due to reporting company malpractices and safety concerns; retaliation; punitive
13        damages as to the FEHA causes of action due to oppression and malice as this is not the first
14        occasion of such conduct due to illegal policies and procedures.
15        5.      At all relevant times alleged, DEFENDANTS employed PLAINTIFF. In perpetrating the
16        acts and omissions alleged herein, DEFENDANTS, and each of them, acted pursuant to and in
17        furtherance of a policy and practice of: discriminating against Plaintiff for complaining to
18        management about safety violations resulting in unsafe work conditions, failure to investigate,
19        and failure to take all reasonable steps to prevent discrimination, and retaliation for opposing
20        discrimination.
21        6.     PLAINTIFF was hired by Clean Harbors Environmental on October 8, 2018.
22       PLAINTIFF worked as a Wet Vacuum Trailer Operator and was paid $26.00 hourly.
23        7.     Throughout KOHEN’S employment he witnessed various illegal practices resulting in
24       unsafe work conditions. KOHEN reported illegal practices to human resources, his supervisor,
25       and corporate managers. After making these complaints, which is protected conduct,
26       PLAINTIFF suffered mistreatment at work, retaliation, and termination.
27       8.      During KOHEN’S employment. Clean Harbors had a policy that rewarded managers
28       percentage on the amount of money they saved the company. PLAINTIFF believes this practice

                                                           -2-

                                                     COMPLAINT
                                                                                          Exhibit 1; Page 25
     Case 2:20-cv-08020-SK Document 1-1 Filed 09/02/20 Page 13 of 26 Page ID #:26




 1    incentivized managers to promote illegal safety practices that resulted in unsafe conditions which
 2    violated California law. KOHEN noticed that his manager, DE LA TORRE and other
 3    supervisors ignored these various safety concerns that threatened his future wellbeing and the
 4    wellbeing of others.
 5    9.      KOHEN verbally reported safety issues to DE LA TORRE on numerous occasions.
 6    Throughout his employment, KOHEN reported to DE LA TORRE faulty company vehicles,
 7    employee safety misconduct, the failure to upkeep essential equipment, building codes, sprinkler
 8    systems, eye wash stations and fire extinguishers. Every time KOHEN reported these issues, DE
 9    LA TORRE would dismiss his concerns and never investigated or engaged in any attempts to
10    remediate the violations.
11    10.    KOHEN particularly observed and reported several employees failing to wear personal
12    protective equipment and recklessly operating dangerous machines, such as a forklift. KOHEN
13    attempted to stop employees from engaging in unsafe conditions, but he was ignored by his
14    CO workers.
15    11.    Due to DE LA TORRE’S failure to investigate these issues, KOHEN chose to
16    anonymously report these unsafe conditions to corporate in June 2019. On June 2019, KOHEN
17    identified, once again, his concern over several unsafe conditions to DE LA TORRE in Clean
18    Harbors’ employee anonymous survey.
19    12.    A couple weeks later after anonymously reporting these malpractices, DE LA TORRE
20    discussed all anonymous employee surveys during a meeting. KOHEN believes DE LA TORRE
21    immediately identified his survey identifying the unsafe conditions. KOHEN’S survey mirrored
22   his many verbal concerns he had previously made to DE LA TORRE regarding the many unsafe
23    conditions.
24    13.    After this meeting, DE LA TORRE never addressed KOHEN’S safety concerns.
25    14.    As unsafe conditions continued, KOHEN became more worried about the wellbeing of
26   himself and other employees. KOHEN decided to contact a corporate agent directly to ensure
27   that an investigation into the unsafe conditions would be conducted. KOHEN did this in hopes
28   that finally the unsafe conditions within Clean Harbors would be corrected.

                                                     -3-

                                                COMPLAINT
                                                                                   Exhibit 1; Page 26
                                                                  •iO' ^   ^   * <1^ >
            ,^^±,x=^^*spg3gMa=e?Q.>^gt>%.- ^^*2*   <» » ^•=-



     Case 2:20-cv-08020-SK Document 1-1 Filed 09/02/20 Page 14 of 26 Page ID #:27




 1    15.    On November 9, 2019, KOHEN emailed District Vice President Gary Bums (“BURNS”)
 2    and Human Resource Business Partner Ozzy Torres (“TORRES”) to report the unsafe conditions
 3    management allowed to occur. In this email titled “Concerns,” KOHEN reported, “As a DW
 4    driver I feel that when I bring up a safety concern in our safety meetings every week they are
 5    never addressed. I am sure the sentiment is shared with my peers.” KOHEN further reported
 6    unsafe conditions commonly reinforced by Clean Harbors’ employees at the
 7    WilmingtonyCompton Facility that management had routinely disregarded.
 8    16.    KOHEN was optimistic Clean Harbors would take proper procedures to ensure the
 9    wellbeing of their employees. However, this feeling was short lived when his supervisor DE LA
10    TORRE retaliated against him for reporting safety violations that resulted in unsafe conditions.
11    17.    Immediately after KOHEN formally reported safety violations that resulted in unsafe
12    conditions to BURNS and TORRES, DE LA TORRES began to retaliate against him.
13    18.    In November 2019, in retaliation for KOHEN reporting safety violations that resulted in
14    unsafe conditions DE LA TORRE attempted to issue him a series of write-ups. On November
15    11, 2019, DE LA TORRE and Branch Manager Heather MacDonald (“MACDONALD”) met
16    with KOHEN. During this meeting, DE LA TORRE attempted to issue KOHEN a write up for
17   his attendance and behavior.
18    19.    During this meeting, DE LA TORRE accused KOHEN of a “no call no show,” for
19   missing work on a voluntary workday on November 2, 2019. KOHEN knew that Saturday
20   projects are voluntary to work for those who want overtime and have never been mandatory. On
21   November 1, 2019, KOHEN verbally informed DE LA TORRE and Project Manager Maurillio
22   Alvarez (“ALVAREZ”) that he was unable to go to work the following day due to a personal
23   emergency. After missing the voluntary workday, DE LA TORRE never reprimanded KOHEN
24   for missing until after he reported unsafe conditions to BURNS and TORRES. Yet during their
25   meeting on November 11, 2019, DE LA TORRE told KOHEN, “Saturdays are voluntary for
26   everyone expect for [KOHEN].” KOHEN was shocked at DE LA TORRE’S blatant retaliation.
27   ///
28   ///

                                                                  -4-

                                                               COMPLAINT
                                                                                         Exhibit 1; Page 27
                                                                                           * «=• -13^   •=?   09c   g '=■-
                                                        .-rtg^«rg--agy •a-g;?’ t^TTr^ITK
                     4S>   . ,-S.
-   4# &   '



                    Case 2:20-cv-08020-SK Document 1-1 Filed 09/02/20 Page 15 of 26 Page ID #:28




                1    20.      On November 11, 2019, DE LA TORRE additionally attacked KOHEN’S behavior. DE
                2    LA TORRE attacked KOHEN’S “compliance.” DE LA TORRE wrongly attacked KOHEN’S
                3    behavior for complying with safety rules in February 2019 and March 2019. On February 20,
                4    2019, the client ordered KOHEN to illegally park on a residential street. KOHEN informed the
                5    client and DE LA TORRE, of the situation. DE LA TORRE then informed him to service the
                6    client later. On March 7, 2019, KOHEN was ordered to pick up freights from client Disney.
                7    However, when he arrived at the pickup location the client had more freight than the trucks
                8    capacity. KOHEN was therefore unahle to pick up shipment while complying with law. KOHEN
                9    informed DE LA TORRE and supervisor, Javier Monsano (“MONSANO”) of the situation. DE
               10    LA TORRE was upset for KOHEN presenting this issue. Yet MONSANO agreed with KOHEN
               11    and told DE LA TORRE that KOHEN was right and told DE LA TORRE to let it go.
               12    21.      After their meeting on November 11, 2019, DE LA TORRE and MACDONALD in
               13    retaliation for reporting safety malpractices issued KOHEN a write up for his behavior.
               14    22.      KOHEN was shocked by DE LA TORRE’S retaliatory write-up. KOHEN believes that
               15    this write-up was to not only create a basis for his termination but to push him out of his
               16    employment as an attempt to try to force him to quit.
               17    23.      In response to DE LA TORRE’S and MACDONALD’S write up, KOHEN sought
               18    assistance to prevent further retaliation. Days after the meeting on or about November 15, 2019,
               19    KOHEN emailed BURNS and TORRES to report DE LA TORRE’S retaliatory mistreatment.
               20    KOHEN writes, “I believe that my boss Miguel De La Torre is singling me out and has a bias
               21    against me.” KOHEN further noted the allegations against him during their meeting on
               22    November 11, 2019.
               23    24.      On November 25, 2019 TORRES called KOHEN to discuss his previous emails from
               24    November 9, 2019, and on or about November 15, 2019. TORRES told KOHEN, “I will
               25    investigate your concerns. Just give me a chance to solve the issues at hand.” TORRES further
               26    requested KOHEN no longer reach out to District Vice President BURNS and to trust that he
               27    would assist him. KOHEN felt comforted by TORRES’ response to his concerns. Unfortunately,
               28    TORRES never reached out to KOHEN regarding the results of the alleged investigation.

                                                                               -5-

                                                                      COMPLAINT
                                                                                                                             Exhibit 1; Page 28
. ^*sP-4 <^- i^sa - ^ =? -■= 4j.o^gsj^3e®s^- -c^   <0 ^   ^Oegg-> ^

     Case 2:20-cv-08020-SK Document 1-1 Filed 09/02/20 Page 16 of 26 Page ID #:29




 1      25.         On January 31, 2020, KOHEN met with Human Resource Business Partner TORRES.
 2      KOHEN asked TORRES about any update on his concerns on November 9, 2019 and on or
 3      about November 15, 2019. TORRES dismissed KOHEN and replied, “I have been busy... you
 4     know it was the holidays.”
 5     26.          TORRES never reached out to KOHEN regarding his concerns after this meeting. DE LA
 6     TORRES’ harassment and retaliation against KOHEN worsened after KOHEN’S meeting with
 7     TORRES.
 8     27.          On February 11, 2020, KOHEN’S supervisors wrongfully suspended him for following
 9     company policies. DE LA TORRE, his direct supervisor David Carranza (“CARRANZA”), and
10     MACDONALD met with KOHEN and informed him he was being suspended due to an alleged
11     issue with a client on February 10, 2020. During this meeting, they ordered KOHEN to explain
12     the interaction with the client, Fedex on February 10, 2020. KOHEN explained to them that he
13     followed company procedure when picking up the order from the client Fedex. KOHEN
14     requested essential documents needed to inspect each barrel as he was required to verify the
15     contents with the client. KOHEN asked why he was being suspended and his supervisors refused
16     to give him an explanation.
17     28.         KOHEN believes that this was but another attempt to eliminate his employment in
18     retaliation of him reporting safety violations that resulted in unsafe work conditions within Clean
19     Harbors’ management.
20     29.         In a last attempt to seek assistance in stopping his harassers, KOHEN emailed Technical
21     Services District Manager Javier Manzano and District Vice President BURNS on February 13,
22     2020. In this email KOHEN reported the series of harassment and retaliation he has experienced
23     after he reported safety issues. KOHEN writes,
24                 I was just in Ozzy Torres's office in Wilmington on 1.31.20 talking about another
25                 fictitious complaint against me? I have a long history of documented fictitious accusation
26                 against me which can be interpreted as harassment and retaliation for bring it up safety
27                 concerns.
28     ///


                                                               -6-

                                                          COMPLAINT
                                                                                          Exhibit 1; Page 29
                                                               ^5<=5      o
                              -=^--5 o a?c£37®--..-^a:aa;^^'
^0   '-   ■ic-'T




                       Case 2:20-cv-08020-SK Document 1-1 Filed 09/02/20 Page 17 of 26 Page ID #:30




                   1              Miguel and Heather had attempted to write me up a few non-incidents in the past. At this
               2                 point it only confirms that I am being targeted with retaliation due to a few safety issues
               3                  that I have been concerned with and have reported with this facility.
               4

               5                 I brought the retaliation and harassment complaints to multiple managers and human
               6                 resources (Ozzy Torres In an e-mail called"concems" back in October 2019) and no one
               7                 has responded. I do not feel safe here in Compton. I feel like there's a target on my back
               8                  for bringing up safety concerns even though company policy is to report them. I
               9                 requested a transfer and no one has done anything to help me. I am looking to remedy the
            10                    situation untill all options are exhausted. I will not be intimidated or bullied for bringing
            11                    up safety concerns and conflicts of interest. The company urges you to report unsafe acts
            12                   yet I am being punished for doing so.
           13           30.      Unfortunately, this report like KOHEN’S other reports of retaliation and harassment was
           14           left uninvestigated. KOHEN was never contacted regarding this complaint on February 13, 2020.
           15           31.      Rather than assisting KOHEN, Technical Services District Manager Javier Manzano and
           16           District Vice President BURNS allowed KOHEN’S harassers to wrongfully terminate his
           17           employment.
           18           32.      On February 14, 2020, MACDONALD called KOHEN and presented him a termination
           19           letter accusing him of “behavioral issues with clients and co-workers.”
           20           33.      For months KOHEN’S report of safety malpractices have been ignored. In retaliation for
           21           reporting company safety malpractices KOHEN was retaliated against which resulted in his
           22           wrongful termination. He has sought out assistance from HR representatives and corporate
          23            managers but none of his reports were answered or investigated.
           24           34.       Defendant Clean Harbors Environmental at all times alleged, employed over 50
           25           employees.
          26            35.      PLAINTIFF is informed, believes, and alleges that the Clean Harbors Environmental had
          27            full knowledge of the situation yet failed to investigate or remedy the; discrimination, harassmeni
          28            and retaliation, or take immediate corrective action, after PLAINTIFF requested accommodation.

                                                                              -7-

                                                                       COMPLAINT
                                                                                                           Exhibit 1; Page 30
                                                                           Q=^^-r


     Case 2:20-cv-08020-SK Document 1-1 Filed 09/02/20 Page 18 of 26 Page ID #:31




 1    36.      PLAINTIFF is informed and believes, and alleges, that each and all of the acts and
 2    omissions alleged were performed by, and/or attributable to, the DEFENDANTS named in each
 3    cause of action, each acting as agents and/or employees, and or under the direction and control of
 4    each of the other DEFENDANTS, and that said acts and failures to act were within the course
 5    and scope of said agency, employment and/or direction and control. PLAINTIFF is informed and
 6    believes, and alleges, that at all times material hereto DEFENDANTS were and are the agents of
 7    each other.
 8    37.      PLAINTIFF is informed and believes, and alleges that DEFENDANTS are
 9    PLAINTIFF’S joint employers by virtue of joint enterprise. PLAINTIFF performed services for
10    each and every Defendant, and to the mutual benefit of all DEFENDANTS, and all
11    DEFENDANTS share control of PLAINTIFF as employee, either directly or indirectly, and the
12    manner in which DEFENDANTS' business is conducted.
13    38.      PLAINTIFF is informed and believes, and alleges that there exists such a unity of interest
14    and ownership between Clean Harbors Environmental, and DOES 1 through 50, and that the
15    individuality and separateness of DEFENDANTS has ceased to exist resulting in employer
16    liability.
17    39.      PLAINTIFF is informed and believes, and alleges (unless otherwise alleged in this
18    Complaint), that at all relevant times herein, all DEFENDANTS were the agents, employees
19    and/or servants, masters or employers of the remaining DEFENDANTS, and in doing the things
20    hereinafter alleged, were acting within the course and scope of such agency or employment, and
21    with the approval and ratification of each of the other DEFENDANTS.
22    40.      PLAINTIFF is informed and believes, and alleges, that DOES 1 - 50 are the partners,
23    owners, shareholders, or managers of Defendant Clean Harbors Environmental and were acting
24    on behalf of Clean Harbors Environmental or as a joint employer in the payment of wages to
25    PLAINTIFF.
26    41.      The true names and capacities, whether individual, corporate, associate, member, or
27    otherwise, of DOES 1 through 50 are unknown to PLAINTIFF, who therefore sues the DOE
28    III

                                                      -8-

                                                 COMPLAINT
                                                                                     Exhibit 1; Page 31
     •»■? •-    3250    qpt *55iSa3fflSK^^ ^


          Case 2:20-cv-08020-SK Document 1-1 Filed 09/02/20 Page 19 of 26 Page ID #:32




     1          DEFENDANTS by fictitious names. PLAINTIFF will amend this complaint to show their true
 2             names and capacities when they have been ascertained.
 3                                              PROCEDURAL BACKGROUND
 4                                      EXHAUSTION OF ADMINISTRATIVE REMEDIES
 5             42.      On or about May 20, 2020, PLAINTIFF filed a complaint with the Department of Fair
 6             Employment and Housing (“DFEH”) alleging discrimination, harassment, and retaliation. On
 7             May 20, 2020, the DFEH issued PLAINTIFF a right-to -sue notification, thereby exhausting
 8             administrative remedies.
 9                                                FIRST CAUSE OF ACTION
10                FAILURE TO TAKE ALL REASONABLE STEPS TO PREVENT DISCRIMINATION IN
11                     VIOLATION OF THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT
12                                             GOVERNMENT CODE §12940(k)
13             43.      PLAINTIFF hereby alleges and incorporates by reference, as though fully set forth here,
14             the allegations contained in paragraphs 1 through 42. This cause of action is brought against
15             DEFENDANTS Clean Harbors Environmental, and DOES 1-50.
16             44.      DEFENDANTS are employers in the State of California, as defined in the California Fair
17             Employment and Housing Act (“FEHA”). PLAINTIFF'S supervisor Miguel De La Torre,
18             Heather McDonald, was a managing agent, officer, and/or supervisor at Clean Harbors
19             Environmental at the time PLAINTIFF complained to him regarding disability discrimination.
20             45.      DEFENDANTS failed to take all reasonable steps to prevent discrimination and
21             retaliation before and/or after PLAINTIFF gave notice of discrimination retaliation. This failure
22             is in violation of the California Fair Employment and Housing Act.
23             46.     As a direct and proximate result of DEFENDANTS’ failure to take all reasonable steps to
24             prevent discrimination retaliation as described in this complaint, PLAINTIFF has sustained and
25             will suffer damages in an amount within the jurisdiction of this court, the exact amount to be
26             proven at trial. Such damages include:
27                     a.   loss of salary and other valuable employment benefits;
28             ///

                                                               -9-

                                                          COMPLAINT
                                                                                              Exhibit 1; Page 32
                                                                                                                    -   V

                                                                                 . ^ dfr* -t   - *
     ^ a», ^ ^        -s^ajgniP^
     Case 2:20-cv-08020-SK Document 1-1 Filed 09/02/20 Page 20 of 26 Page ID #:33




 1               b. prejudgment interest and interest on the sum of damages at the legal rate; and
 2               c.     other consequential damages, including damages for shame, humiliation, mental
 3    anguish and emotional distress in the amount of at least $500,000.00 caused by the conduct of
 4    DEFENDANTS.
 5    47.        In addition, PLAINTIFF is entitled to attorney’s fees in prosecution of this lawsuit,
 6    pursuant to Government Code Section 12965 (b).
 7    48.        Further, because the failure to take all reasonable steps to prevent discrimination, and
 8   harassment, and/or retaliation, was an omission committed by DEFENDANTS, including
 9    officers, shareholders, directors and/or managing agents of the company, who acted with malice,
10   oppression or fraud, or were deliberate, willful and acted in conscious disregard of the
11   probability of causing injury to PLAINTIFF by failing to act, PLAINTIFF seeks punitive
12   damages against DEFENDANTS in order to deter them from such conduct and allowing such
13   conduct in the future. DEFENDANTS’ violation of FEHA is a violation of a fundamental public
14   policy against discrimination and is therefore subject to punitive damages.
15                                         SECOND CAUSE OF ACTION
16         RETALIATION IN VIOLATION OF THE FAIR EMPLOYMENT AND HOUSING ACT
17                                 (“FEHA”) GOV’T CODE§ 12940(h); 12945.2(1).
18   49.         PLAINTIFF hereby alleges and incorporates by reference, as though fully set forth here,
19   the allegations contained in paragraphs 1 through 48. This cause of action is brought against
20   DEFENDANTS Clean Harbors Environmental and DOES 1-50.
21   50. - DEFENDANTS are employers in the State of California, as defined in the California Fair
22   Employment and Housing Act (“FEHA”). SUPERVISOR, was a managing agent, officer, and/or
23   supervisor at Clean Harbors Environmental at the time PLAINTIFF complained to her regarding
24   disability discrimination and/or when PLAINTIFF exercised his right to family care and medical
25   leave.
26   51.         DEFENDANTS retaliated against PLAINTIFF because PLAINTIFF ’ S assertion of his
27   legal right to oppose what he believed was a violation of state or federal statute and/or a violation
28   or noncompliance with a state or federal rule or regulation to management. This retaliation is in

                                                         -10-

                                                     COMPLAINT
                                                                                               Exhibit 1; Page 33
<»   =   Sf




                  Case 2:20-cv-08020-SK Document 1-1 Filed 09/02/20 Page 21 of 26 Page ID #:34




              1   violation of the California Fair Employment and Housing Act.
          2        52.   DEFENDANTS retaliated against PLAINTIFF by attacking his performance and
          3       terminating his employment.
          4       53.    As a direct and proximate result of DEFENDANTS’ retaliation as described in this
          5       Complaint, PLAINTIFF has sustained and will suffer damages in an amount within the
          6       jurisdiction of this court, the exact amount to be proven at trial. Such damages include:
          7              a. loss of salary and other valuable employment benefits;
          8              b. prejudgment interest and interest on the sum of damages at the legal rate; and
          9              c. other consequential damages, including damages for shame, humiliation, mental
         10       anguish and emotional distress in the amount of at least $500,000.00 caused by the conduct of
         11       DEFENDANTS.
         12       54.    In addition, PLAINTIFF is entitled to attorney’s fees in prosecution of this lawsuit,
         13       pursuant to Government Code Section 12965 (b).
         14       55.    Further, because the retaliatory acts were committed by DEFENDANTS, including
         15       officers, shareholders, directors and/or managing agents of the company, who acted with malice,
         16       oppression or fraud, or were deliberate, willful and acted in conscious disregard of the
         17       probability of causing injury to PLAINTIFF, PLAINTIFF seeks punitive damages against
         18       DEFENDANTS in order to deter them from such conduct and allowing such conduct in the
         19       future. DEFENDANTS’ violation of FEHA is a violation of a fundamental public policy against
         20       discrimination and is therefore subject to punitive damages.
         21                                         THRID CAUSE OF ACTION
         22                   WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
         23       56.    PLAINTIFF hereby realleges and incorporates by reference, as though fully set forth
         24       here, the allegations contained in paragraphs 1 through 55. This cause of action is brought
         25       against DEFENDANTS Clean Harbors Environmental and DOES 1-50.
         26       57.    DEFENDANTS terminated PLAINTIFF for asserting his right to report illegal activity to
         27       DEFENDANTS, including officers, shareholders, directors and/or managing agents of the
         28       company.

                                                                 -11-

                                                             COMPLAINT
                                                                                                  Exhibit 1; Page 34
     Case 2:20-cv-08020-SK Document 1-1 Filed 09/02/20 Page 22 of 26 Page ID #:35




 1    58.    DEFENDANTS’ termination of PLAINTIFF’S employment violates the Fair
 2    Employment and Housing Act as set forth in Government Code § 12940 ^ seo. which mandates
 3    that employees be free from harassment and discrimination based on a perceived or actual
 4    disability in the workplace.
 5    59.    As a direct and proximate result of DEFENDANTS’ unlawful conduct as described in
 6    this Complaint, PLAINTIFF has sustained and will suffer damages in an amount within the
 7   jurisdiction of this court, the exact amount to be proven at trial. Such damages include;
 8           a. loss of salary and other valuable employment benefits;
 9           b. prejudgment interest and interest on the sum of damages at the legal rate; and
10           c. other consequential damages, including damages for shame, humiliation, mental
11   anguish and emotional distress in the amount of at least $500,000.00 caused by the conduct of
12   DEFENDANTS.
13   60.     Further, because the harassing and discriminatory acts were committed by
14   DEFENDANTS, including officers, shareholders, directors and/or managing agents of the
15   company, who acted with malice, oppression or fraud, or were deliberate, willful and acted in
16   conscious disregard of the probability of causing injury to PLAINTIFF, seeks punitive damages
17   against DEFENDANTS in order to deter them from such conduct in the future. DEFENDANTS’
18   violation of FEHA is a violation of a fundamental public policy against discrimination and is
19   therefore subject to punitive damages.
20                                    FOURTH CAUSE OF ACTION
21                      VIOLATIONS PURSUANT TO LABOR CODE §1102.5(b)
22   61.     PLAINTIFF hereby realleges and incorporates by reference, as though fully set forth, the
23   allegations contained in paragraphs 1 through 60. This cause of action is brought against
24   Defendants CLEAN HARBORS ENVIRONMENTAL and DOES 1-50.
25   62.       Pursuant to Labor Code § 1102.5(b) states in part, “An employer, or any person acting
26   on behalf of the employer, shall not retaliate against an employee for disclosing information, or
27   because the employer believes that the employee disclosed or may disclose information, to a
28   government or law enforcement agency, to a person with authority over the employee or another

                                                     -12-

                                                COMPLAINT
                                                                                     Exhibit 1; Page 35
ft » .<S> o S
                     Case 2:20-cv-08020-SK Document 1-1 Filed 09/02/20 Page 23 of 26 Page ID #:36




                 1    employee who has the authority to investigate, discover, or correct the violation or
                 2    noncompliance, or for providing information to, or testifying before, any public body conducting
                 3    an investigation, hearing, or inquiry, if the employee has reasonable cause to believe that the
                 4    information discloses a violation of state or federal statute, or a violation of or noncompliance
                 5    with a local, state, or federal rule or regulation, regardless of whether disclosing the information
                 6    is part of the employee's job duties.”
                 7    63.    PLAINTIFF had reasonable cause to believe that CLEAN HARBORS
                 8    ENVIRONMENTAL officers, shareholders, directors and/or managing agents of the company
                 9    promoted illegal safety practices that resulted in unsafe conditions and/or ignored these various
                10    safety concerns that threatened his future wellbeing and the wellbeing of others. PLAINTIFF
                11    believed CLEAN HARBORS ENVIRONMENTAL violated several safety violations of state or
                12    federal statute and/or a safety violations or noncompliance with a state or federal rule or
                13    regulation to management
                14    64.    PLAINTIFF complained to DEFENDANT of the unsafe work conditions. After
                15    PLAINTIFF filed this complaint DEFENDANT retaliated against PLAINTIFF by terminating
                16    PLAINTIFF’S employment.
                17    65.    DEFENDANTS' conduct described in this complaint violates Labor Code § 1102.5(b).
                18    66.    As a direct and proximate result of DEFENDANTS’ retaliation as described in this
                19    Complaint, PLAINTIFF has sustained and will suffer actual damages Labor Code § 1105, in an
                20    amount within the jurisdiction of this court, the exact amoimt to be proven at trial. Such damages
                21    include:
                22                   a. loss of salary and other valuable employment benefits;
                23                   b. prejudgment interest and interest on the sum of damages at the legal rate;
                24                   c.   other consequential damages, including damages for shame, humiliation,
                25    mental anguish and emotional distress caused by the conduct of Defendants;
                26                   d. civil penalty of $10,000.00          Labor Code § 1102.5(f); and
                27                   e. attorney fees.
                28    m
                                                                      -13-

                                                                  COMPLAINT
                                                                                                      Exhibit 1; Page 36
/-J^^iia ^a^cso 1^9^                       ^ «-
                    Case 2:20-cv-08020-SK Document 1-1 Filed 09/02/20 Page 24 of 26 Page ID #:37




                1      WHEREFORE PLAINTIFF prays for judgment against DEFENDANTS as follows:
               2       AS TO ALL CAUSES OF ACTION:
               3       1.       For all actual, consequential and incidental financial losses, including but not limited to
               4       loss of earnings and employment benefits, together with prejudgment interest, according to
               5       proof;
               6       2.       For all compensatory and general damages in an amount according to proof;
               7       3.       For all unpaid wages and penalties;
               8       4.       For reasonable attorneys fees according to statute;
               9       5.       For punitive damages;
             10        6.       For prejudgment and post-judgment interest according to any applicable provision of law,
             11        according to proof;
             12        7.       For a finding that “Clean Harbors Environmental” is, and was a shell or conduit for the
             13        personal and business affairs of DOES 1 - 50, and is, and was the alter egos of DOES 1 - 50.
             14        The corporate existence of Clean Harbors Environmental and DOES 1 - 50 shall be disregarded
             15        in equity and for the ends of justice because such disregard is necessary to avoid fraud and
             16        injustice to PLAINTIFF.
             17        8.       For costs of suit incurred herein; and
             18        9.       For such other and further relief as the court may deem appropriate.
             19        DATED: July 24, 2020                              HOGIE & CAMPBELL LAWYERS, INC.
             20
             21                                                          By:      A/Paul A. Campbell________
                                                                                 Stephen W. Hogie
             22                                                                  Paul A. Campbell
             23                                                                  Attorneys for Matthew Kohen, Plaintiff

             24

             25

            26
            27

            28

                                                                          -14-

                                                                    COMPLAINT
                                                                                                           Exhibit 1; Page 37
                                                                                              .m-          O'®
                                                                            ICSTO'^
                     ,   BJ
^   9   ■   <^   ^

                 Case 2:20-cv-08020-SK Document 1-1 Filed 09/02/20 Page 25 of 26 Page ID #:38


                                 Superior Court of California, County of Los Angeles



                                      ALTERNATIVE DISPUTE RESOLUTION (ADR)
                                             INFORMATION PACKAGE

    THE PLAINTIFF MUST SERVE THIS ADR INFORMATION PACKAGE ON EACH PARTY WITH THE COMPLAINT.

    CROSS-COMPLAINANTS must serve this ADR Information Package on any new parties named to the action
    with the cross-complaint.




What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.

Advantages of ADR
   • Saves Time: ADR is faster than going to trial.
   • Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
   • Keeps Control (with the parties): Parties choose their ADR process and provider for voluntary ADR.
   • Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or online.

Disadvantages of ADR
            •    Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
            •    No Public Trial: ADR does not provide a public trial or a decision by a judge or jury.

Main Types of ADR:

            1.   Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
                 settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

            2.   Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
                 strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
                 acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                              Mediation may be appropriate when the parties
                                 • want to work out a solution but need help from a neutral person.
                                 • have communication problems or strong emotions that interfere with resolution.
                              Mediation may not be appropriate when the parties
                                • want a public trial and want a judge or jury to decide the outcome.
                                • lack equal bargaining power or have a history of physical/emotional abuse.



        LASC CIV 271 Rev. 01/20
        For Mandatory Use                                                                                                         1


                                                                                                        Exhibit 1; Page 38
                            ^   ffS   t*t;- •? Jl^CSy-
*-.- ^   -   '-V
                        Case 2:20-cv-08020-SK Document 1-1 Filed 09/02/20 Page 26 of 26 Page ID #:39


                                                         How to arrange mediation in Los Angeies County

                   Mediation for civil cases is voluntary and parties may select any mediator they wish. Options include:

                           a.   The Civil Mediation Vendor Resource List
                                If all parties agree to mediation, they may contact these organizations to request a "Resource List
                                Mediation" for mediation at reduced cost or no cost (for selected cases):

                                •        ADR Services, Inc. Case Manager patricia@adrservices.com (310) 201-0010 (Ext. 261)
                                •        JAMS, Inc. Senior Case Manager mbinder@iamsadr.com (310) 309-6204
                                •        Mediation Center of Los Angeles (MCLA) Program Manager info@mediationLA.org (833) 476-9145
                                            o Only MCLA provides mediation in person, by phone and by videoconference.

                           These organizations cannot accept every case and they may decline cases at their discretion.
                              Visit www.lacourt.org/ADR.Res.List for important information and FAQs before contacting them.
                              NOTE: This program does not accept family law, probate, or small claims cases.

                           b.   Los Angeles County Dispute Resolution Programs
                                https://wdacs.lacountv.gov/programs/drp/
                                    • Small claims, unlawful detainers (evictions) and, at the Spring Street Courthouse, limited civil:
                                            o Free, day- of- trial mediations at the courthouse. No appointment needed,
                                            o Free or low-cost mediations before the day of trial.
                                            o For free or low-cost Online Dispute Resolution (ODR) by phone or computer before the
                                                day of trial visit
                                                http://www.lacourt.org/division/smallclaims/pdf/OniineDisputeResolutionFlver-
                                                EngSpan.pdf

                           c.   Mediators and ADR and Bar organizations that provide mediation may be found on the internet.




                   3.   Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
                        person who decides the outcome. In "binding" arbitration, the arbitrator's decision is final; there is no right to
                        trial. In "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
                        information about arbitration, visit http://www.courts.ca.gov/programs-adr.htm

                   4.   Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
                        date or on the day of trial. The parties and their attorneys meet with a judge or settlement officer who does not
                        make a decision but assists the parties in evaluating the strengths and weaknesses of the case and in negotiating
                        a settlement. For information about the Court's MSC programs for civil cases, visit
                        http://www.lacourt.org/division/civil/C10047.aspx


             Los Angeles Superior Court ADR website: http://www.lacourt.org/division/civil/CI0109.aspx
             For general information and videos about ADR, visit http://www.courts.ca.gov/programs-adr.htm



             LASC CIV 271 Rev. 01/20
             For Mandatory Use


                                                                                                                                            2


                                                                                                               Exhibit 1; Page 39
